Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/462,308. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim containers that comprise overmolding material that extends through an overmold aperture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “said portion of said overmolding material extends through and beyond each of said at least two overmold apertures …” For examination purposes, there are two overmolding material portions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faifer (US 2015/0247701).
Regarding claim 1, Faifer discloses an overmolded/through-molded pouch, comprising: a pouch body (14), wherein said pouch body extends from a substantially open top portion to a bottom portion, and wherein one or more wall portions define a pouch cavity extending from said substantially open top portion; at least one overmold aperture (80) formed through a portion of at least one of said one or more wall portions; and an overmolding material (46) extending atop at least a portion of an exterior surface of said pouch body, wherein at least a portion of said overmolding material extends through said at least one overmold aperture, such that a portion of said overmolding material extends through said at least one overmold aperture and into said pouch cavity. See Figs. 1-3A.
Regarding claim 2, a longitudinal axis of said pouch body extends generally from said top portion to a bottom portion. See Figs. 1-3A.
Regarding claim 3, at least a portion of said pouch cavity is contoured to accommodate a specific type of item or accessory to be retained within said overmolded/through-molded pouch. See Figs. 1-3A.
 Regarding claim 4, at least a portion of at least one of said one or more wall portions is contoured to accommodate a specific type of item or accessory to be retained within said overmolded/through-molded pouch. See Figs. 1-3A and [0010].
Regarding claim 5, said pouch body is substantially rigid. See [0096].
Regarding claim 6, said overmolding material is substantially resilient. See [0096].
Regarding claim 8, one or more overmold recess ridge segments (76) extend from at least a portion of said exterior surface of said pouch body to define an overmold recess, wherein said at least one overmold aperture is formed through a portion of one or more of said one or more wall portions within said overmold recess, and wherein said overmolding material extends within said overmold recess. See Fig. 3A. 
Regarding claim 9, at least one overmold recess (76) is formed in at least a portion of an exterior surface of said pouch body, wherein said at least one overmold aperture is formed through a portion of one or more of said one or more wall portions within said overmold recess, and wherein said overmolding material extends within said overmold recess. See Fig. 3A. 
Regarding claim 10, at least two overmold apertures (80 on both sides) are formed through said at least one of said one or more wall portions, and wherein portions (58, 82) of said overmolding material extends through and beyond each of said at least two overmold apertures to form a through-body protrusion in said pouch cavity. See Figs. 1-3A. 
Regarding claim 12, at least a portion of a surface of said overmolding material includes tactile variations (Fig. 3A, at 46).
Regarding claim 13, Faifer discloses an overmolded/through-molded pouch, comprising: a pouch body portion (14), wherein one or more wall portions define a pouch cavity of said pouch body portion; at least one overmold recess (76) formed in at least a portion of an exterior surface of said pouch body portion, wherein at least one overmold aperture (80) is formed through a portion of one or more of said one or more wall portions within said overmold recess; and an overmolding material (46) formed atop at least a portion of an exterior surface of said pouch body portion, within said at least one overmold recess, wherein at least a portion of said overmolding material extends through said at least one overmold aperture to form one or more through-body protrusions, wherein each through-body protrusion extends through and beyond said at least one overmold aperture, into pouch cavity. See Figs. 1-3A.
Regarding claim 14, said pouch body is substantially rigid. See [0096].
Regarding claim 15, one or more overmold recess ridge segments (76) extend from at least a portion of said exterior surface of said pouch body to define said at least one overmold recess. See Fig. 3A.
Regarding claim 16, said overmolding material is substantially resilient. See [0096].
Regarding claim 17, said overmolding material extends only within said overmold recess. See Fig. 3A.
Regarding claim 18, an outer surface of said overmolding material is substantially coplanar with an outer surface of said pouch body, outside of said at least one overmold recess. See Figs. 1-2. 
Regarding claim 20, Faifer discloses a method for producing an overmolded/through-molded pouch, comprising: providing a pouch body portion, wherein one or more wall portions define a pouch cavity of said pouch body portion, and wherein at least one overmold aperture is formed through one or more of said one or more wall portions; providing at least one overmold aperture formed through one or more of said one or more wall portions; and providing an overmolding material atop at least a portion of an exterior surface of said pouch body portion, wherein at least a portion of said overmolding material extends through said at least one overmold aperture as one or more through-body protrusions, wherein each of said through-body protrusions extends through and beyond said at least one overmold aperture, into said pouch cavity. See above and Figs. 1-3A. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of Sitz (US 2014/0103083).
Regarding claims 7, 11 and 19, Faifer discloses the claimed invention except for the claimed material. Sitz, which is drawn to a pouch, discloses a rubber or silicone and using a textured surface. See [0070]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have a strong and resilient pouch and improve grip and appearance. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overmolding material be formed of a rubber or silicone and be textured in order to have a strong/resilient pouch and improve grip and appearance since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734